IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WELLS FARGO BANK, N.A.                 : No. 296 MAL 2017
SUCCESSOR BY MERGER TO                 :
WACHOVIA BANK, N.A.                    : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
PATRICK F. COSTANTINO, A/K/A           :
PASQUALE F. COSTANTINO, A/KA/          :
PATRICK COSTANTINO, KAREN E.           :
COSTANTINO, A/K/A KAREN ANN            :
KARBOSKI AND THE UNITED STATES         :
OF AMERICA                             :
                                       :
                                       :
PETITION OF: PATRICK F.                :
COSTANTINO, A/K/A PASQUALE F.          :
COSTANTINO, A/KA/ PATRICK              :
COSTANTINO                             :
                                       :
                                       :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.